DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kusumi (US2012/0283903 A1) in view of Kim (KR20120045278A).

Regarding to Claim 1, Kusumi teaches a method for controlling a hybrid vehicle including a battery (Fig. 19, Part 10) charged with electric power generated by an engine (Fig. 19, Part 28, Paragraphs 148-152), including a motor as a drive source (Fig. 19, Part 20, Part 24), and having multiple running modes that can be selected through a mode operation, the running modes 
a normal mode configured to perform charging of the battery according to a running state (Fig. 5, Step S3), and
a charge mode configured to perform electric power generation by the engine according to a mode operation (Fig. 5, Step S4), the method comprising:
setting a range of charge amount that allows for charging of the battery based on the electric power generated (Fig. 5, Steps S4-S6, Paragraph 88); and
setting an upper limit of the range of charge amount in the charge mode to be lower than an upper limit of the range of charge amount in the normal mode (Fig. 4, UL1 is the upper limit of the normal mode and UL2 is the upper limit of the charge mode).

Kusumi fails to explicitly disclose, but Kim teaches a method for controlling a hybrid vehicle including:
wherein the upper limit of the range of charge amount in the charge mode is set to be lower as a vehicle speed becomes higher [Kim teaches a hybrid vehicle setting up a charging strategy to have an upper limit of the range of charge amount is lower when a vehicle speed becomes higher (Kim, Fig. 2, Stage 122 and Stage 123.  Stage 122 is in a high speed mode with higher speed than Stage 123, and the upper limit of the charge amount of the Stage 122 is lower than Stage 123, Paragraphs 21-24 of the translated version teach the operation) to improve the fuel economy (Kim, Paragraph 5 of the translated version).]



Regarding to Claim 2, Kusumi in view of Kim teaches the modified method for controlling the hybrid vehicle, the method further comprising setting a lower limit of the range of charge amount in the charge mode to be higher than a lower limit of the range of charge amount in the normal mode (Kusumi, Paragraph 65).

Regarding to Claim 4, Kusumi teaches a device for controlling a hybrid vehicle including an electric generator (Fig. 19, Part 20) capable of charging a battery (Fig. 19, Part 10) with power of an engine and supplying a motor as a drive source with driving electric power from the battery (Paragraph 54, Paragraph 50 teaches the teachings of the reference can be applied to Fig. 19), the device comprising:
a running-mode selection switch through which a normal mode or a charge mode is able to be selected (Fig. 19, Part 49, Paragraph 63, Paragraph 64);
a battery charge amount detecting unit that detects or estimates an amount of charge of the battery (Fig. 19, Part 48, Paragraph 62); and
an electric power generation control unit that controls electric power generation by the engine according to a running state (Paragraph 62),
wherein the electric power generation control unit implements,

when the charge mode is selected, the electric power generation by the engine even in a running state where the power generation by the engine is not implemented in the normal mode (Fig. 5, Step S4, Paragraph 85), and sets an upper limit of the range of charge amount in the charge mode to be lower than an upper limit of the range of charge amount in the normal mode (Fig. 4, UL1 is the upper limit of the normal mode and UL2 is the upper limit of the charge mode).

Kusumi fails to explicitly disclose, but Kim teaches a device for controlling a hybrid vehicle including:
wherein the electric power generation control unit sets the upper limit of the range of charge amount in the charge mode to be lower as a vehicle speed becomes higher [Kim teaches a hybrid vehicle setting up a charging strategy to have an upper limit of the range of charge amount is lower when a vehicle speed becomes higher (Kim, Fig. 2, Stage 122 and Stage 123.  Stage 122 is in a high speed mode with higher speed than Stage 123, and the upper limit of the charge amount of the Stage 122 is lower than Stage 123, Paragraphs 21-24 of the translated version teach the operation) to improve the fuel economy (Kim, Paragraph 5 of the translated version).]



Regarding to Claim 5, Kusumi in view of Kim teaches the modified device for controlling the hybrid vehicle, wherein in a case where the battery is charged to an amount equal to or larger than the upper limit within the range of charge amount in the normal mode, the electric power generation control unit prohibits charging of the battery for a predetermined time (Kusumi, Fig. 5, Step S8, Paragraph 91).

Regarding to Claim 6, , Kusumi in view of Kim teaches the modified device for controlling the hybrid vehicle, wherein when regenerative electric power of the motor is generated (Fig. 19, Part 20, Part 24, Paragraphs 148-152), the electric power generation control unit cause the electric generator to perform motoring of the engine with the regenerative electric power (Kusumi, Fig. 19, Part 28, Paragraphs 148-152).

Regarding to Claim 7, , Kusumi in view of Kim teaches the modified device for controlling the hybrid vehicle, wherein the electric power generation control unit sets a lower limit of the range of charge amount in the charge mode to be higher than a lower limit of the range of charge amount in the normal mode (Kusumi, Paragraph 65).

Response to Arguments
Applicant’s arguments, see Remark, filed 10/11/2021, with respect to the rejection(s) of Claims 1, 4 under Kusumi (US2012/0283903 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection are made in view of Kusumi (US2012/0283903 A1) in view of Kim (KR20120045278A).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ota (US2018/0154778 A1) teaches a method for controlling the hybrid vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YI-KAI WANG/Examiner, Art Unit 3747